ARNOLD, J.,
delivered the opinion of the court.
The motion to quash the indictment should have been sustained. It was not enough to allege in the words of the statute that the disturbance was caused by offensive conduct. As a general rule, it is sufficient to charge a statuary offense in the words of the statute, but this rule does not apply where there are in the language of the statute no sufficient words to define any offense. What constituted the offensive conduct, or the nature or character of the offensive conduct, should have been stated in the indictment. Harrington v. The State, 54 Miss. 490; Jesse v. The State, 28 Miss. 100; Sarah v. The State, 28 Miss. 267.

Reversed.